Citation Nr: 9936050	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Evaluation of service-connected degenerative arthritis of 
the right knee, currently rated as 10 percent disabling.

2.  Evaluation of service-connected degenerative arthritis of 
the left knee, currently rated as 10 percent disabling.

3.  Evaluation of service-connected degenerative arthritis of 
the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for degenerative arthritis of the right knee, left 
knee, and lumbar spine and assigned a combined 10 percent 
rating, effective from June 3, 1994.  Following a February 
1997 hearing, the hearing officer granted separate disability 
ratings of 10 percent each for the right knee, left knee, and 
lumbar spine, effective from June 3, 1994.  Subsequently, the 
Board remanded the veteran's appeal in February 1998 and 
again in October 1998 for further evidentiary development.

The Board notes that the 1998 remands by the Board referred 
to the claims on appeal as increased rating issues.  However, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Consequently, the Board has re-characterized the 
issues on appeal as evaluations of original awards.


FINDINGS OF FACT

1.  The veteran experiences pain in both knees, but does not 
have problems with motion or instability.

2.  The veteran's service-connected arthritis of the lumbar 
spine is manifested by characteristic pain on motion and only 
slight limitation of motion.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for degenerative 
arthritis of the right or left knee is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5003, 5260, 5261) (1998).

2.  A rating greater than 10 percent for degenerative 
arthritis of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5292) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the evaluations currently in effect 
for her service-connected degenerative arthritis of the right 
knee, left knee, and lumbar spine are not adequate.  The 
veteran asserts that residuals of her degenerative arthritis 
have become worse over time, and are manifested by chronic 
pain, swelling, crepitus, and limited range of motion, 
thereby more nearly approximating those requirements needed 
to qualify for a higher evaluation.  It is also requested 
that the veteran be afforded the benefit of the doubt.


Factual Background

Service medical records show the veteran's periodic 
complaints, diagnoses, and/or treatment for low back pain 
beginning in April 1982 and continuing throughout her 
military service.  See service medical records dated in April 
1982, February 1984, March 1985, November 1989, February 
1990, and June 1990.  Also see March 1994 separation 
examination.  Service medical records also indicate that, on 
the occasion of her March 1994 separation examination, the 
veteran reported a history of bilateral knee pain and 
swelling. 

More recently, at the veteran's September 1995 VA 
examination, the veteran reported that she experienced 
chronic middle back pain with crepitus.  However, she did not 
experience radiation, dysthesia, paresthesia, or 
incontinence.  On examination, range of motion was forward 
flexion to 90 degrees, full extension, lateral bending to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
The examiners observed that the veteran grimaced with both 
bending and rotation.  She was tender over the thoracolumbar 
junction and the middle of the lumbar spine.  However, there 
was no paraspinal muscle spasm.  Tension signs, straight leg, 
and cross straight leg raise testing were negative.  Motor 
and sensory examinations were normal.  Reflexes were 2+ and 
symmetric.  Lumbar spine x-rays revealed a small bone spur at 
the anterosuperior aspect of L4.  The diagnosis was 
mechanical back pain.

With respect to her knees, the veteran complained of 
bilateral knee pain.  She also reported occasional swelling 
but no locking or giving way.  She reported that her pain was 
worse with walking up and down stairs and with barometric 
changes.  On examination, she had bilateral genu valgum, 1+ 
knee effusions bilaterally, tenderness under the patella on 
both medial and lateral facets, and pain on patellar 
compression.  However, she did not have instability or 
subluxation; joint line tenderness was not seen, and there 
was no anterior or posterior instability with respect to a 
Lachman's or anterior drawer.  The examiner opined that the 
veteran had increased varus/valgus possibly consistent with 
some joint interval loss on both knees.  Knee x-rays revealed 
hypertrophic spurring bilaterally.  The diagnosis was 
bilateral patellofemoral pain with increased quadriceps 
angle.

The veteran testified at a personal hearing at the RO in 
February 1997.  As to her back, she reported that she had 
chronic low back pain that was aggravated by prolonged 
standing or lying down.  In addition, she testified that her 
back pain interfered with her sleeping.  Specifically, she 
reported that her low back pain caused her, on occasion, to 
arise at approximately 3:00 AM to stretch.  She reported that 
she had been told to wear a back brace while in military 
service.  As to her knees, she complained of chronic pain and 
swelling as well as crepitus with motion.  She testified that 
her knee problems prevented her from "stooping" and had 
caused her to fall on occasion.  The veteran reported that 
she took Tylenol, Motrin, and/or Goody Powders to help her 
with her back and knee pain.  She also reported that she used 
a vibrator and deep heating rubs.  She indicated that her 
back and knee pain interfered with her ability to perform her 
job because she had to stand most of the day.  In addition, 
she testified that, except for reporting for her VA 
examinations, she had not had treatment at VA for her back or 
knee problems.  However, she also reported that she had seen 
a chiropractor in 1997 for treatment--a Dr. Mantin.  (The 
Board notes that in February 1998 and in November 1998 the RO 
wrote the veteran and requested that she provide 
authorization for VA to obtain Dr. Mantin's treatment records 
and/or that she provide information regarding her post-
service treatment for her disabilities.  However, replies 
from the veteran were not forthcoming.)

Thereafter, at a March 1998 VA examination, the veteran 
complained of chronic low back pain.  She opined that her low 
back pain was caused by a spinal anesthesia that she received 
during cesarean sections for both her children.  She reported 
that her low back pain had been treated with muscle relaxants 
and she had seen a chiropractor.  However, she had not had 
any surgical procedures or physical therapy.  She also denied 
radiation, weakness, or paresthesia, or incontinence.  On 
examination, the spine did not have an abnormal alignment.  
Range of motion studies revealed forward flexion to 70 
degrees, extension to 20 degrees, and lateral bending to 30 
degrees bilaterally.  There was no spinous muscle spasm.  
However, she was diffusely tender over the thoracolumbar 
junction.  Yet, there was no point tenderness.  She had 5/5 
motor strength in both lower extremities.  Deep tendon 
reflexes were 2+ and symmetrical.  Both lower extremities 
were neuro-vascularly intact.  In addition, the veteran 
ambulated with a reciprocating heel-toe gait.  X-rays of the 
lumbar spine revealed minimal scoliosis, slight disc space 
narrowing at L5/S1, and minimal degenerative changes.  The 
diagnosis was mechanical low back pain.

At the March 1998 examination, the veteran also complained of 
bilateral knee pain.  Moreover, she reported experiencing 
increased pain with bending or climbing stairs.  She reported 
having intermittent swelling but no locking or giving way.  
She reported that her knee pain had been treated with 
nonsteroidal medications with no relief.  On examination, the 
knees showed mild valgus and recurvatum.  Range of motion 
studies revealed motion of 0 to 125 degrees bilaterally.  
There was no effusion.  There was no tenderness over the 
medial lateral joint line bilaterally.  Both knees were 
stable to AP and varus/valgus stresses bilaterally.  However, 
there was pain on compression of the patellofemoral joint as 
well as mild crepitus.  Quadriceps strength was good 
bilaterally.  Both lower extremities were neuro-vascularly 
intact.  X-rays of the knees revealed mild degenerative 
changes.  The diagnosis was patellofemoral syndrome.

At a December 1998 VA examination, the veteran complained 
that her symptoms were getting worse and overall she was 
having to move much slowly than when her symptoms first 
began.  She stated that the pain was usually a dull pain that 
occasionally became sharp.  However, she denied experiencing 
weakness, numbness, tingling of her lower extremities, or 
bowel/bladder dysfunction.  Her symptoms were worse in a 
prone position or after sitting for longer than an hour.  She 
also reported that her symptoms were improved with standing 
as well as taking Extra Strength Tylenol.  She reported that 
she had not had either physical therapy or surgery.  On 
examination, the lumbosacral spine had normal alignment.  
There were no paraspinal spasms.  However, she had diffuse 
tenderness at approximately L3-L4.  There was no midline 
tenderness.  There was no step-off noted.  Range of motion 
studies revealed 90 degrees of flexion, 30 degrees of 
extension, and 30 degrees of side bending bilaterally.  The 
examiner opined that the range of motion studies did not 
exacerbate her symptoms.  Motor examination of the lower 
extremities were 5/5 bilaterally.  Sensation was intact and 
equal bilaterally in all dermatomes.  She had a negative 
straight leg raise sign.  She was able to toe and heel walk 
without difficulty.  Her deep tendon reflexes were equal and 
2+ for bilateral patellae and 1+ for bilateral Achilles 
reflexes.  She had 2+ distal pulses.  She had a negative 
clonus and a negative Babinski's sign.  The examiner opined 
as follows:

[a]fter reviewing the patient's C-file as 
well as her previous examination, and in 
compliance with her BVA remand, there are 
no activities at present on physical 
examination which exacerbate the 
patient's lower back pain.  She does not 
demonstrate any abnormal movement.  She 
has no motor weakness as her motor 
examination is 5/5 for bilateral lower 
extremities.  Functional loss at this 
time cannot be ascertained as the patient 
is asymptomatic, and she does not 
demonstrate any limitation of motion of 
her lumbar spine . . . Her lumbar spine 
is still more consistent with mechanical 
lower back pain which should resolve with 
conservative management. 

With respect to her knees, the March 1998 examiner reported 
that the veteran  complained of chronic bilateral knee pain 
that was aggravated by stooping and climbing stairs.  
However, her symptoms were not exacerbated by walking, 
standing, or sitting.  She also complained of occasional 
clicking but no giving way and no locking.  She once again 
reported that she had not had physical therapy or surgery.  
On examination, the knees had no effusion.  Range of motion 
was 0 to 135 degrees bilaterally.  She had no medial or 
lateral joint line tenderness, varus or valgus instability, 
or anterior-posterior instability.  She had a negative 
Lachman's and a negative McMurray's sign.  However, she had 
medial and lateral facet tenderness bilaterally and marked 
patellofemoral crepitus with motion as well as a positive 
patellofemoral grind sign.  The examiner opined as follows:

[a]fter reviewing the patient's C-file as 
well as her previous examination, and in 
compliance with her BVA remand . . . [, 
w]ith respect to her knees, there is no 
evidence of any instability or 
subluxation; however, she does 
demonstrate signs and symptoms consistent 
with patellofemoral osteoarthritis, and 
her feelings of giving way as well as her 
anterior knee pain are all consistent 
with patellofemoral degenerative changes.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, service connection has been granted for 
degenerative arthritis of the right and left knees, and these 
disabilities, along with degenerative arthritis of the lumbar 
spine, were initially evaluated by the RO as 10 percent 
disabling under Diagnostic Code 5003 (degenerative 
arthritis).  See RO decision entered in October 1995.  
Subsequently, the RO found that the veteran's right and left 
knee disabilities warranted separate 10 percent ratings and 
assigned these ratings under Diagnostic Code 5003-5257 
(recurrent subluxation or lateral instability).  See RO 
decision entered in April 1997.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; 
10 percent is warranted when flexion is limited to 45 
degrees; and 20 percent is warranted when flexion is limited 
to 30 degrees.  Under Diagnostic Code 5261, a noncompensable 
rating is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; and 20 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (1998).

In addition, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

VA examiners in March 1998 and December 1998 observed that 
the range of motion of the veteran's knees was 0 to 125 
degrees and 0 to 135 degrees, respectively.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71-3, Plate II (1998).)  Moreover, x-rays revealed mild 
degenerative changes and both examiners reported that the 
pain and mild crepitus was seen with compression of the 
patellofemoral joint.  However, neither of these more recent 
examiners observed effusion or tenderness over the medial 
lateral joint.  Therefore, the Board finds that the veteran's 
symptoms suggest difficulties that more nearly approximate 
the criteria for a 10 percent rating under Diagnostic 
Code 5003.  38 C.F.R. § 4.7a (1998).  In other words, neither 
knee experiences sufficiently reduced flexion or extension 
(flexion limited to 45 degrees or extension limited to 10 
degrees) to warrant compensable evaluations under either 
Diagnostic Code 5260 or Diagnostic Code 5261, and there is no 
indication that problems with pain equate to criteria for a 
higher rating.  Id.  Therefore, higher evaluations are not 
warranted.  This is true throughout the period of time during 
which her claims have been pending.  Fenderson, supra.

Next, the Board notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

The Board also notes that, in a precedent opinion by VA 
General Counsel, it was noted that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 23-97 (July 1, 1997).  The basis for 
this opinion was that the applicable rating criteria "suggest 
that those codes apply either to different disabilities or to 
different manifestations of the same disability..."  Id.

Therefore, because the record on appeal shows that the RO 
considered both loss of range of motion and 
subluxation/instability as part of the veteran's service-
connected knee disabilities, the Board will consider whether 
the veteran is entitled to separate compensable ratings for 
subluxation or instability under Diagnostic Code 5257.  See 
RO decision entered in April 1997.  Under Diagnostic 
Code 5257 recurrent subluxation or lateral instability will 
be rated 10 percent disabling if slight, 20 percent disabling 
if moderate, and 30 percent disabling if severe.  38 C.F.R. 
§ 4.71a.

In this regard it should be noted that the September 1995 VA 
examiner reported that neither of the veteran's knees had 
instability or subluxation.  Moreover, the March 1998 VA 
examiner reported that both knees were stable to AP and 
varus/valgus stresses bilaterally.  In addition, the December 
1998 VA examiner opined that there was no evidence of any 
instability or subluxation.  Additionally, there is no 
evidence in the record that suggests even slight subluxation 
or instability in either knee.  Furthermore, the veteran 
reported at her VA examinations that, while she did 
experience occasional clicking, she had no giving way or 
locking.  Therefore, because the veteran does not experience 
a compensable degree of either subluxation or instability in 
either knee, separate ratings are not warranted under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  This is also true 
throughout the period of time during which her claims have 
been pending.  Fenderson, supra.

Turning to the low back disability, the Board notes that 
service connection has been granted for degenerative 
arthritis of the lumbar spine that was most recently 
evaluated by the RO as 10 percent disabling under Diagnostic 
Code 5003 (degenerative arthritis).  See RO decisions entered 
in October 1995 and April 1997.  Moreover, as stated above, 
under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5292 slight limitation in the range of 
motion of the lumbar spine warrants the assignment of a 10 
percent evaluation; moderate limitation in the range of 
motion of the lumbar spine warrants the assignment of a 20 
percent evaluation; and severe limitation in the range of 
motion of the lumbar spine warrants the assignment of a 40 
percent evaluation.  38 C.F.R. § 4.71a.

The September 1995 VA examiners observed forward flexion to 
90 degrees, full extension, lateral bending to 20 degrees 
bilaterally, and rotation to 30 degrees bilaterally, the 
March 1998 VA examiner observed forward flexion to 70 
degrees, extension to 20 degrees, and lateral bend to 30 
degrees bilaterally, and the December 1998 VA examiner 
observed 90 degrees of flexion, 30 degrees of extension, and 
30 degrees of left and right sided bending.  Moreover, while 
the September 1995 examiner observed that the veteran 
grimaced with both lateral bending and rotation and all 
examiners observed diffuse tenderness, no examiner observed 
paraspinal muscle spasm and the two most recent examiners 
reported no point tenderness.  Furthermore, the December 1998 
examiner opined that the range of motion studies did not 
exacerbate her symptoms.  Therefore, the Board finds that the 
veteran's symptoms suggest difficulties that more nearly 
approximate the criteria for a 10 percent rating.  38 C.F.R. 
§ 4.7a (1998).  In other words, there is no medical evidence 
demonstrating moderate limitation in the range of motion of 
the lumbar spine, and there is no indication that functional 
loss due to pain equates to criteria that would warrant a 
higher rating.  Diagnostic Code 5292.  A higher evaluation is 
therefore not warranted.  This is true throughout the period 
of time during which her claim has been pending.  Fenderson, 
supra.

Although a higher evaluation may be assigned on account of 
functional loss that equates to greater limitation of motion 
of either the knee or lumbar spine, DeLuca, supra, the 
salient point to be made in this regard is that the December 
1998 examiner specifically indicated that such analysis was 
not possible.  Therefore, the veteran is not entitled to a 
higher evaluation for either knee disability or her low back 
disorder, even when taking into account her functional losses 
due to such problems as weakness, excess fatigability, 
incoordination, or pain due to repeated use.  DeLuca, supra.  
Consequently, 10 percent ratings are warranted for each of 
the veteran's knees, as well as for her low back, but no 
more.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5260, 5261, 
5292) (1998).  This is true throughout the period of time 
during which her claim has been pending.  Fenderson, supra.


The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in testimony at her 
personal hearing as well as written statements to the RO.  
However, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, the 
veteran's belief as to the current severity of either of her 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, must provide evidence regarding 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Based on the argument made at the veteran's February 1997 
personal hearing (i.e., her knee and back problems interfered 
with her employment) the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (1998).  
Although the veteran has described her knees and back being 
so bad that her work is affected, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that her knee or back 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that her service-connected disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairment in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

An evaluation greater than 10 percent for degenerative 
arthritis of the right knee, degenerative arthritis of the 
left knee, or degenerative arthritis of the lumbar spine, is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

